 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper&Periodical Drivers'&Helpers Union Lo-cal 921,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Americaand San Francisco Newspaper Printing Co., Inc. andDouglas Brown,Walter De Long,Philip T.Walker,Marvin W.Weissensee,Kenneth C. Woliman, JohnRoy Conway,Leroy Lester Holbrook,Darrell E.Baker, Willi P.Kolb. Cases20-CE-68, 20-CE-69,20-CE-70, 20-CE-71, 20-CE-72, 20-CE-73, 20-CE-74, 20-CE-76, and 20-CE-77June 25, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDY ANDPENELLOOn November 8, 1971, the National Labor Rela-tions Board issued a Decision and Order dismissingthe complaint in the above-entitled proceeding, uponconcluding that certain newspaper dealers, withwhom it had been alleged the Respondent Employerhad agreed to cease doing business,were employeesof RespondentEmployer andthat therefore the rela-tionship between the Employer and the dealers wasnot controlled by Section 8(e) of the Act.'By so hold-ing, the Board found it unnecessary to determinewhether,assuming the dealers were not employees ofRespondentEmployer,the effectuation of an agree-ment requiring RespondentEmployer toterminate itscontracts with the dealers constituted a violation ofSection 8(e).2Thereafter,the Charging Parties peti-tioned the United States court of Appeals for theNinth Circuitto review the Board'sOrder.On June 12, 1972, the courtissued its decision, find-ing that the Board erred in concluding that the news-paper dealers were employees,finding instead thatthey were independent contractors and remandingthe case to the Board to determine whether in light ofthe court's finding a violation of Section 8(e) hadoccurred.3On November 13, 1972, the Supreme Courtof the UnitedStates denied a petition for writ of cer-'194 NLRB 372No issue has been raised as to the timeliness of the filing of the chargeswith respect to the limitation contained in Sec 10(b) of the Act The initialexecution of the agreement in questionbetweenRespondent Employer andRespondent Union took place morethan 6 months priorto the date theinstant charges were filed and is therefore immune from attackin this pro-ceeding.The implementation of the agreement within the 6-month period,with which we are here concerned,however, is not so immuneDrivers,Salesmen,Warehousemen,Milk Processors, Cannery, Dairy Employees andHelpers Local Union No695,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemenand Helpers of America (John B Threlfall d/b/a ThrelfallConstructionCompany),152 NLRB 577, 580,Milk Drivers and Dairy Employ-ees, LocalUnionNo 537 (Sealtest Foods, A Division of National Dairy ProductsCorporation),147 NLRB 230, 231.2462 F.2d 699 (1972)tiorari.Thereafter, the Board invited statements ofposition from the parties in light of the remand order.Such statements were received from the ChargingParties and Respondent Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has again reviewed the entire record inlight of the exceptions to the Trial Examiner's Deci-sion, the briefs and statements of position, and thecourt's decision and makes the following additionalfindings and conclusions:4As set forth more fully in the Trial Examiner's De-cision attached to the Board's earlier Decision andOrder, the Respondent Employer, a Newspaper pub-lisher, distributes its newspapers throughout the Oak-land-SanFranciscometropolitanarea.Thedistribution area is divided into "territories" and with-in each territory a person in charge of circulation hiresor contracts with individual carriers (adults and boys)who make the actual home deliveries to subscribers.The persons in charge of the territories, or their car-riers, also deliver to newspaper stands on the streets.Over the years, Respondent Employer has had succes-sive collective-bargaining agreements with Respon-dent Union, covering the persons in charge of thoseterritories lying within the geographical jurisdictionspecified in the agreements. This geographical juris-diction increased gradually until, under the agree-ment in effect when the instant charges were filed, itincluded the territories of the Charging Parties herein,who are some of the "dealers" found by the court inthis case to be independent contractors. Prior to theagreement, the Union had attempted, unsuccessfully,to organize the dealers. Under the terms of the agree-ment, those dealers whose territories lie within theUnion's expanded geographical jurisdiction wouldhave their dealership contracts terminated accordingto a prescribed time schedule and would continue tofunction, if at all, as unit employees subject to thecollective-bargaining agreement and its union-securi-ty clause.Whether they continued at all would be bymutual agreement between the Employer and them-selves.4 The court stated in its opinion- "We reverse and remand for a hearingon themerits "By this we take the court to mean thatwe are to determine,now that thedealers areto be viewed as independent contractors, whetherSec 8(e) is violatedby the application to them of the agreement before usSince this issue was fullylitigated,we do not think the court intended todirectus to reopenthe record for the taking of additionalevidence and weare satisfied that the caseis ripe for decision on the meritsupon the existingrecordMember Kennedy, who dissented to the original Decision and Order here-in, agrees that a remand tothe Administrative Law Judge for preparation ofa decision on the meritsis unnecessary There areno substantialcredibilityresolutionsposed by the record herein and he agrees that the Board can nowconsiderthe case on its merits204 NLRB No. 60 NEWSPAPER & PERIODICAL DRIVERS LOCAL 921441Pursuant to the agreement, the contracts of dealersChain and Holbrook were terminated within the 6-month period prior to the filing of the instant charges.Further terminations pursuant to the collective-bar-gaining agreement were announced, but their imple-mentation was restrained by court orders.Unless justified by some legitimate primary objec-tive, the provision requiring the termination of theindependent contractor status of the dealers, allowingthem to continue their work only as employees andunion members, presumptively violates Section 8(e).5Thus, unless the contract terminations, which are ineffect cessations of business, are merely incidental tothe accomplishment of an objective relating principal-ly to the terms and conditions of employment of em-ployees in the bargaining unit, their thrust issecondary and therefore prohibited by the Act.' Un-der the facts of this case, the issue remaining at thisjuncture is, as stated but never reached by the Admin-istrative Law Judge,' whether the termination provi-sion"has a primary work preservation objective so asto insulate it from a Section 8(e) violation." 8The Union's claim of "work preservation" is basedon the asertion that the job opportunities have beendiminishing in the geographical area that was withinits jurisdiction prior to the current collective-bargain-ing agreement. In the Union's view, the shifting of thenewspaper circulation away from the city and intosuburban areas not previously within the Union's ju-risdiction, has necessitated the Union's increasing itsgeographical jurisdiction in the suburbs in order tohold on to the work traditionally performed by unitemployees.In our view, however, the work preservation aspectof the contract terminations under attack here is inci-dental to thecessationof doing business instead of theother way around. Respondents assert that placingthe work of the dealers under the substantive provi-sions of the collective-bargaining agreement will cre-atemore jobs .9 But the agreement does not requirethat the work of the dealers be given to employeesfrom the preexisting unit. It permits retention of the5General Teamsters,Chauffeurs,Warehousemen and Helpers,Local 982,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America (Associated Independent Owner-Operators, Inc ),181NLRB515, 520-521, 529;Milk Drivers and Dairy Employees, Local Union No 537,supra, 147 NLRB at 235-2366 CfHighway Truck Drivers and Helpers, Local 107, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (S & EMcCormick, Inc,),159 NLRB 84, 101, reversedsub nom A Dune Pyle, Incv.N L R B,383 F 2d 772 (C A 3, 1967), cert. denied 390 U.S. 905, Supple-mental Decision and Order reported in 199 NLRB No.63 (citedinfraasMcCormick)7The title of "Trial Examiner" was changed to "Administrative LawJudge"effective August19, 197211194 NLRB 37 (TXD).9Dealers who now work up to 7 days a week would henceforth work only5former independent dealers to continue distributingnewspapers and it is reasonable to expect that manyof the dealers would be so retained. Thus, no substan-tialwork opportunities would necessarily be addedfor employees from the preexisting unit, but ratherthere would be new employees who must becomeunion members.1°Furthermore, the unit would be ex-panded to cover geographical areas never within theunit,where anyincreasein the amount of work doneby the independent dealers would not in itself causeany decrease in the amount of work available to unitemployees." No claim is made here that changingdealers into unit employees is necessary to preserveunion standards within the unit or to discourage con-tracting of unit work.12Noting also that the Union's president admittedthat, after failing in attempts to organize the dealers,the Union "decided to do it by contract, by collectivebargaining," we are persuaded that the provision fortermination of the dealers' contracts is aimed princi-pally at the nonunion independent dealers, not at theprimary employer. The provision, as implemented,therefore, is secondary and unlawful under Section8(e).THE REMEDYWe shall order Respondents to cease and desistfrom any effectuation of the agreement to terminatenonunion dealers who are independent contractorsand to post appropriate notices to that effect. In addi-tion, since certain dealers were actually terminatedpursuant to the agreement, we shall order that Re-spondent Employer offer to reinstate their dealershipcontracts. In the circumstances of this case we thinksuch action will adequately effectuate the purposes ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:A. Respondent Union, Newspaper & PeriodicalDrivers' & Helpers Union Local 921, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, its officers, agents, andrepresentatives, shall:10CfMeat and Highway Drivers, Dockmen, Helpers andMiscellaneousTruck Terminal Employees, Local Union No 710,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America (Wilson & Co )v.N L R B,335 F 2d 709 (C A D C, 1964) Without decidingwhat weightit is entitled to, we also notethat inWilson,unlike the instant case, theprimary employers had, by moving their operations,caused the loss of thework the union was seeking torecapture through theagreement in questionCfMcCormick, supra,159 NLRB at 98izIdat 100 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from entering into, maintain-ing, giving effect to, or attempting to enforce the pro-visions of section 1(b) of the March 22, 1968,supplemental agreement between Respondent Unionand Respondent Employer, as modified in 1969, tothe extent said provisions are found to be unlawfulherein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business office and meeting hallscopies of the attached notice marked "AppendixA." 13 Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by a representative of Respondent Union, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent Union to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken to com-ply herewith.B.Respondent Employer, San Francisco Newspa-per Printing Co., Inc., San Francisco, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from entering into, maintain-ing, giving effect to, or attempting to enforce the pro-visionsof section 1(b) of the March 22, 1968,supplemental agreement between Respondent Unionand Respondent Employer, as modified in 1969, tothe extent said provisions are found to be unlawfulherein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer to any of the independent contractors,whose dealership contracts were terminated pursuantto the unlawful provisions of the supplemental agree-ment any time since 6 months before charges werefiled in the instant proceeding, reinstatement of theirdealership contracts.(b) Post at its places of business copies of the at-tached notice marked "Appendix B." 14 Copies of saidnotice, on forms provided by the Regional Directorfor Region 20, after being duly signed by a representa-tive of Respondent Employer, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent Employer to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent Employer has taken tocomply herewith.13 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "14 See in 13APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTenter into,maintain,give effectto, or attempt to enforce any agreement with SanFranciscoNewspaperPrintingCo., Inc.,requir-ing the termination of its contracts with dealerswho are independent contractors and havingsuch dealers retained,if at all,as employees sub-ject to our collective-bargaining agreement withthat employer.NEWSPAPER&PERIODICALDRIVERS' & HELPERS UNIONLOCAL 921.INTERNATIONALBROTHERHOOD OF TEAM-STERS.CHAUFFEURS. WARE-HOUSEMEN&HELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197. NEWSPAPER & PERIODICAL DRIVERS LOCAL 921APPENDIX BNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT enter into,maintain,give effectto, or attempt to enforce any agreement requiringthe contracts of dealers who are independentcontractors to be terminated and the dealers re-tained, if at all, as employees subject to our col-lective-bargaining agreement with Newspaper &Periodical Drivers' & Helpers Union Local 921.WE WILL offer to any of the dealers, whosecontract terminations have been found unlawful,reinstatement of their dealership contracts.443SAN FRANCISCO NEWSPAPERPRINTING CO, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.